Exhibit 10.43

 

PWRW&G DRAFT

12/21/01

 

 

AMERICAN SKIING COMPANY

 

PHANTOM EQUITY AWARD AGREEMENT

 

Agreement, dated as of                             , 2001, between American
Skiing Company (the “Company”) and                                    
(“Employee”).

 

WHEREAS, Employee is employed by the Company and has been selected by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) to receive an award of phantom equity; and

 

WHEREAS, the Company had agreed to provide Employee an incentive to commence
employment with the Company by granting to Employee a phantom award entitling
Employee to receive, under the terms and conditions described herein,       % of
the phantom equity pool established by the Company and determined in accordance
with Section 1 hereof (the “Pool”), subject to the restrictions hereinafter set
forth, and has authorized the officer whose signature appears below to execute
this Agreement on behalf of the Company.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:

 

1.                                       Grant of Award.

 

(a)                                  Subject to the terms and conditions set
forth herein this Agreement, the Company hereby grants to the Employee an award
(the “Award”) equal to           % (the “Award Percentage”) of the Total Equity
Pool Value (as defined in Section 1 (b) below).  This grant of the Award is
irrevocable and unconditional, except that (i) the Award can be forfeited in
accordance with Section 2 of this Agreement, (ii) the Company’s obligation to
make payment in respect of the Award is subject to the terms of Section 4 hereof
and is conditioned on the compliance by Employee with the withholding
obligations set forth in Section 5 hereof .

 

(b)                                 The total value of the phantom equity pool
(the “Total Equity Pool Value”) at any given time shall be equal to the sum  of
(i) $2 million and (ii) the product of  (A) the Total Equity Value of the
Company as determined by the Committee in good faith and (B) the Total Pool
Percentage determined in accordance with the following chart:

 

--------------------------------------------------------------------------------


 

Total Equity Value

 

Total Plan Pool Percentage

 

$1.00

 

0.00

%

$50 million

 

1.50

%

$100 million

 

2.00

%

$150 million

 

2.25

%

$200 million

 

2.50

%

$250 million

 

3.00

%

$300 million

 

3.50

%

$400 million

 

5.00

%

$500 million or above

 

6.00

%

 

The Total Equity Value shall equal the Total Enterprise Value of the Company
less the value of the outstanding debt of the Company.  The Total Enterprise
Value shall equal the total purchase price paid for the Company (or, in the
absence of an acquisition of the Company, the total value of the Company
determined by a qualified independent third party) at the time of a Valuation
Event as defined in Section 3 below.  By way of example, if the Total Enterprise
Value of the Company is determined to be $500 million and the outstanding amount
of the debt of the Company is $350 million, the Total Equity Value would be $150
million.

 

(c)                                  Subject to vesting in accordance with
Section 2 hereof, the total value of the Award at any given time shall be equal
to the product of (i) the Total Pool Value and (ii) the Award Percentage.

 

2.                                       Vesting of Award.


 

(a)                                  Subject to the provisions of this Agreement
and except as otherwise provided in any existing employment agreement between
the Company and the Employee (an “Employment Agreement”), the Award shall vest
as to one-fifth of the total percentage on each of the first, second, third,
fourth and fifth anniversaries of the date hereof.  The extent to which the
Award is vested at any given time shall hereinafter be referred to as the
“Vested Percentage.”

 

(b)                                 All rights with respect to the Award shall
be forfeited and the Award shall immediately terminate upon the termination of
the Employee’s employment with the Company by the Company for “Cause.”  All
rights with respect to the Award that are not vested shall be forfeited and the
Award, to the extent not vested, shall immediately terminate upon the
termination of the Employee’s employment with the Company by the Employee
voluntarily.

 

(c)                                  Upon (i) Employee’s death; or (ii)
termination of Employee’s employment by the Company (1) due to Employee’s
Disability or (2) without Cause; or (iii) termination of Employee’s employment
by the Employee for “Good Reason” as defined in any existing employment
agreement between the employee and the Company, the Employee’s Vested Percentage
shall be determined based on the date which is the first anniversary of the
Employee’s date of termination.”

 

2

--------------------------------------------------------------------------------


 

(d)                                 The Award shall become fully vested upon a
Change in Control.

 

(e)                                  For purposes of this Agreement and except
as otherwise provided in an Employment Agreement, “Cause” shall have such
meaning as is set forth in any existing employment agreement between the
employee and the Company or in the absence of such a definition shall mean (i)
the Employee’s failure or refusal to satisfactorily perform or observe any of
his duties, responsibilities or obligations to the Company, (ii) the Employee’s
gross negligence in performing his duties or any willful and intentional act of
the Employee involving malfeasance, fraud, theft, misappropriation of funds,
embezzlement or dishonesty affecting the Company; or (iii) the Employee’s
conviction of, or a plea of guilty or nolo contendere to, an offense which is a
felony in the jurisdiction involved or any lesser crime involving Company
property.

 

(f)                                    For purposes of this Agreement and except
as otherwise provided in an Employment Agreement, “Change in Control” shall mean
the occurrence of any of the following: (i)  The acquisition (other than from
the Company) by any “Person” of fifty (50%) percent or more of the combined
voting power of the Company’s then outstanding voting securities, other than any
Person holding fifty percent or more of such combined voting power on the date
hereof provided; however, that for purposes of this Plan, the parties hereby
agree and acknowledge that Oak Hill Capital Partners L.P. and/or its affiliates
as of the Effective Date of the Plan owns at least 50% of the combined voting
power of the Company’s outstanding voting securities; (ii)  the individuals who
were members of the Board (the “Incumbent Board”) during the previous twelve
(12) month period, cease for any reason to constitute at least a majority of the
Board; or (iii)  approval by stockholders of the Company of (a) a merger or
consolidation involving the Company in which the stockholders of the Company,
immediately before such merger or consolidation do not, as a result of such
merger or consolidation, own, directly or indirectly, more than sixty percent
(60%) of the combined voting power of the then outstanding voting securities of
the corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the
securities of the Company outstanding immediately before such merger or
consolidation or (b) a complete liquidation or dissolution of the Company or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.

 

(g)                                 For purposes of this Agreement, “Disability”
shall have such meaning as is set forth in any existing employment agreement
between the employee and the Company or in the absence of such a definition
shall have the meaning ascribed to such term under the Social Security Act.

 

3.                                       Payment of Awards.  Subject to Section
4 hereof, no payment shall be made in respect of the Award until the occurrence
of a “Valuation Event.”  As soon as practicable, but in no event more than
thirty [30] days, following a Valuation Event, the Company shall pay to the
employee a lump sum in cash equal to the excess of  (i) the product of (A) the
Vested Percentage and (B) the Award Value, over (ii) the

 

3

--------------------------------------------------------------------------------


 

amount of any payments previously made to Employee in respect of the Award (the
result being, the “Payment Amount”).  For purposes of this Agreement, Valuation
Event shall mean any of the following: (i) a sale or disposition a significant
Company operation or property as determined by the Board; (ii)  a merger,
consolidation or similar event of the Company other than one (A) in which the
Company is the surviving entity or (B) where no Change in Control has occurred;
(iii)  a public offering of equity securities by the Company that yields net
proceeds to the Company in excess of $50 million; or (iv) a Change in Control. 
Notwithstanding the foregoing, in the event that the Committee determines in
good faith that payment of such amounts in cash would have a material
detrimental effect on the Company as determined by a unanimous vote of the Board
or is prohibited under the terms of any legal or contractual restriction to
which the Company is subject, then the Company shall be entitled to make all or
any portion of such payments in the form of notes.   In the event the Board
makes any of the payment in the form of notes, the Board will use all reasonable
efforts to redeem the notes as soon as the redemption would not have a material
detrimental effect on the Company.  In the event of a termination of the
Employee’s employment, the Company shall have the right, exercisable within 60
days thereafter, to cancel the Award in exchange for a payment equal to the
Payment Amount as if a Valuation Event had occurred at the time of such
termination.

 

4.                                       Reduction in Payment. Except as
otherwise provided in an Employment Agreement, if payments made to Employee by
the Company, including payments pursuant to the Award, are considered “excess
parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), then such Award payment due under this
agreement will be reduced, but not below zero, such that the sum of the payments
to the Employee under the Award plus any other payments to the Employee by the
Company shall be limited to the greatest amount which may be paid to the
Employee without causing a loss of deduction to the Company under Section 280G
of the Code or an excise tax liability to the Employee under Section 4999 of the
Code.

 

5.                                       Withholding. The Employee shall be
entitled to withhold from any payment due under this Agreement the amount of any
state or federal income taxes and payroll taxes required to be withheld by the
Company with regard to such payment.

 

6.                                       Determinations by Committee.  All
determinations and interpretations with respect to this Agreement shall be made
by the Committee in good faith and shall be binding on the parties hereto unless
it is determined by a court of competent jurisdiction that such determination is
arbitrary and capricious.

 

7.                                       Entire Agreement.  This constitutes the
entire agreement between the parties with respect to the subject matter hereof. 
It may not be modified or changed except by written instrument executed by all
parties. 

 

8.                                       Governing Law.  This Agreement shall be
governed and construed in accordance with the laws of the State of Delaware,
without reference to the principles of conflict of laws thereof.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

AMERICAN SKIING COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Employee

 

 

5

--------------------------------------------------------------------------------